DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 08 May 2020 is acknowledged. 
Misreading of the reply led to erroneous withdrawal of claims 8 and 14-19.
A New Non-Final rejection is  provided below.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lev (U.S. 7,360,723).
Regarding claim 1, Lev discloses a shower assembly comprising:

a holder (94, where handheld is attached) including a spring biased latch (not shown, described Column 5, Lines 51-54, spring-loaded retainer pins) and a docking protrusion (94);
a handheld shower (107) removably coupled to the showerhead, the handheld shower including a faceplate having a plurality of outlets and defining a second longitudinal axis, the hand held shower further including:
a retainer (not shown but required to receive the spring biased latch) configured to couple with the spring biased latch;
the retainer including a recess (not shown, but required to receive said latch, Column 5, Lines Column 5, Lines 51-54) having a third axis parallel with the second longitudinal axis (no reference points to determine the axis, arbitrary axes can be drawn which meet claim limitation), the spring biased latch configured to move along the third axis;
wherein when the handheld shower is coupled to the shower head, the spring biased latch is received in the recess (as would be required for intended function) and the docking protrusion is coupled to the outer surface of the handheld shower (as shown in Fig. 8);
wherein when the handheld shower is removed from the shower, the handheld shower is capable of pivoting about the spring based latch relative to the showerhead (language is broad, once the shower head is removed, one can rotate the handheld shower and would always have a relative rotational point to the latch). 
Regarding claim 2, the latch is coupled to a spring (spring biased) and when the handheld shower is being coupled to the showerhead, a clip (though not shown, the space in which the spring-
Regarding claim 3, the handheld shower further includes a user interface (75) to control a mode of the handheld shower.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev.
Regarding claim 7, Lev discloses the invention as described above, and further discloses the first axis, the second axis, and the third axis are substantially parallel with each other. Wherein the first and second axis are in the direction of outlet flow, and the third axis is implied to be in the direction of the button to actuate the latch.
However, Lev is silent to the axis of the recess, i.e. third axis. It is implied to be in the direction of the button, but can be understood that lever mechanisms, gears, etc, can change such direction based on obvious design choice, as long as the retention function is maintained.
In re Japikse, 86 USPQ 70. 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev, as applied above, and further in view of Leber (U.S. 8,028,935).
Regarding claim 4, Lev discloses the invention as described above but fails to disclose the assembly includes a volumetric flow control.
However, Leber teaches a shower assembly which includes a volumetric flow control member (106) coupled to a rotatable flow control member (114), wherein actuation of the volumetric flow -2-US.127937785.01Application No. 16/206,296May 8, 2020Page 3control rotates the rotatable flow control member to control the size of a control opening and thereby, volumetric flow rate of water.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a volumetric flow control member as taught by Leber, since doing so would yield predictable results, namely, the ability to use the level of water desired to conserve water.
Regarding claim 5, the rotatable flow control member and the control opening, as taught by Leber, are rotatable between an open configuration wherein water can flow through the aperture and the handheld shower, and a closed configuration wherein the control opening is obstructed by the rotatable flow control member and water is unable to flow through the control opening and the handheld shower (Column 7, Lines 43-55).
Regarding claim 6, wherein the rotatable flow control member and the control opening, as taught by Leber, are in a partially closed configuration wherein a portion of water can flow through the control opening and the handheld shower (Column 7, Lines 43-55).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev, as applied above, and further in view of Hirasawa (U.S. 5,246,301).
Regarding claim 8, Lev discloses the invention as described above, but fails to disclose the handheld shower is coupled to a scrubbing attachment.
However, Hirasawa discloses a handheld shower is coupled to a scrubbing attachment (various embodiments throughout figures), the scrubbing attachment including a plurality of scrubbing nubbins  (4) with apertures (3) that are in fluid communication with outlets of the handheld shower.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a scrubbing attachment as taught by Hirasawa, since doing so would yield predictable results, namely, aiding the user in cleaning the scalp (purpose of the invention of Hirasawa).

Allowable Subject Matter
Claims 14-19 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments regarding claim 1 has been fully considered but they are not persuasive. The amended language is broad enough to be read upon by the prior art as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.